United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE ARMY, TEST &
EVALUATION COMMAND, WHITE SANDS
MISSILE RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-355
Issued: April 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 3, 2012 appellant filed a timely appeal from the November 16, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an increased
permanent impairment of his right leg.
FACTUAL HISTORY
OWCP accepted that on June 7, 1971 appellant, then a 23-year-old worker trainee,
sustained a right ankle sprain, right chondromalacia (except of the patella) and villonodular
1

5 U.S.C. §§ 8101-8193.

synovitis of the right ankle and foot due to twisting his ankle while stepping down from a truck
at work.2
In December 1972, appellant received a schedule award for 10 percent permanent
impairment of his right leg. The award ran from October 23 to May 23, 1972.
On August 29, 1977 appellant underwent a right ankle arthrotomy with tenolyis of the
peroneal tendons. The procedure was authorized by OWCP.
In September 1978, appellant received a schedule award for an additional 15 percent
permanent impairment of his right leg, for a total right leg impairment of 25 percent. The award
ran from January 11 to November 9, 1978.
On October 3, 2005 Dr. Edward R. Sweetser, an attending Board-certified orthopedic
surgeon, performed a right ankle arthroscopy with arthroscopic chondroplasty; on June 20, 2007,
he performed a right ankle ligament reconstruction with peroneal tendon transfer and excision of
bone spur. On October 4, 2011 Dr. Eric P. Anctil, an attending Board-certified orthopedic
surgeon, performed a right ankle arthroscopy with arthroscopic debridement, osteochondral
drilling, debridement and exostectomy; on April 25, 2012, he performed a right ankle fusion with
internal fixation and bone grafting. These procedures were authorized by OWCP.
On September 9, 2012 appellant filed a claim for an increased schedule award due to his
work injuries. In a decision dated September 17, 2012, OWCP denied his claim for additional
schedule award compensation finding that he had not submitted medical evidence showing that
he has more than 25 percent permanent impairment of his right leg, for which he received
schedule awards.
Appellant requested reconsideration and submitted additional medical evidence.
In an October 16, 2012 report, Dr. Caryl Brailsford-Gorman, an attending Board-certified
orthopedic surgeon, described appellant’s medical history and reported the findings of the
physical examination she performed on that date. She noted that x-rays showed good alignment
for the right ankle and that the physical examination showed diffuse ankle edema, right greater
than left. Dr. Brailsford-Gorman performed range of motion testing for the right ankle and noted
that there was some diffuse sensory deficit around the surgical scar on the right ankle. She noted
that appellant had some right ankle atrophy and an abnormal gait and she diagnosed right ankle
fusion involving the tibial talar joint. Dr. Brailsford-Gorman indicated that, under Table 16 on
page 508 of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009), appellant had a diagnosis-based impairment rating for his
right ankle fusion (neutral position) which had a class 1 default value of 10 percent. She
determined that he had a Functional History (GMFH) modifier score of 2 (based on answers on
a lower limb questionnaire) a Physical Examination (GMPE) modifier score of 1 (based on
atrophy and abnormal gait) and a Clinical Studies (GMCS) modifier score of 0 (clinical studies
being concordant with diagnosis). Dr. Brailsford-Gorman then applied the Net Adjustment
Formula to find that appellant’s condition warranted moving two places to the right from the 10
2

Appellant retired from the employing establishment in March 1998.

2

percent default value on Table 16-2 on page 508. Therefore, appellant had 13 percent permanent
impairment of his right leg.
On November 7, 2012 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, serving
as an OWCP medical adviser, performed a review of the medical evidence of record. In a report
produced on the same date, he detailed appellant’s medical history and indicated that he agreed
with the assessment of Dr. Brailsford-Gorman that, under Table 16-2 of the sixth edition of the
A.M.A., Guides, appellant had 13 percent permanent impairment of his right leg. Dr. Harris
posited that appellant reached maximum medical improvement by October 22, 2012, the date of
Dr. Brailsford-Gorman’s examination. He noted that, as appellant had already received
compensation for 25 percent impairment, he was not entitled to any additional schedule award
compensation for his right leg.
In a decision dated November 16, 2012, OWCP determined that appellant did not meet
his burden of proof to establish that he has more than 25 percent permanent impairment of his
right leg, for which he received schedule awards. It indicated that the reports of Dr. BrailsfordGorman and Dr. Harris showed that appellant was not entitled to additional schedule award
compensation.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.6
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the ankle, the relevant portion of the leg for the present case,
reference is made to Table 16-2 (Foot and Ankle Regional Grid) beginning on page 501.7 After
the class of diagnosis (CDX) is determined from the Foot and Ankle Regional Grid (including
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
7

See id. at (6th ed. 2009) 501-08.

3

identification of a default grade value), the Net Adjustment Formula is applied using the GMFH,
GMPE and GMCS. The Net Adjustment Formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).8 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.9
ANALYSIS
OWCP accepted that on June 7, 1971 appellant sustained a right ankle sprain, right
chondromalacia (except of the patella) and villonodular synovitis of the right ankle and foot. It
authorized several right ankle procedures, including right ankle fusion surgery. Appellant
received schedule awards for 25 percent permanent impairment of his right leg and later claimed
entitlement to additional schedule award compensation. In decisions dated September 17 and
November 16, 2012, OWCP denied his claim for additional schedule award compensation.
The Board finds that appellant has not submitted medical evidence supporting an
increased permanent impairment of his right leg. In an October 16, 2012 report, Dr. BrailsfordGorman, an attending Board-certified orthopedic surgeon, found that he had 13 percent
permanent impairment of his right leg. She properly indicated that, under Table 16 on page 508
of the sixth edition of the A.M.A, Guides, appellant had diagnosis-based impairment rating for
his right ankle fusion (neutral position) which had a class 1 default value of 10 percent.10 She
determined that he had a Functional History modifier score of 2, a Physical Examination
modifier score of 1 and a Clinical Studies modifier score of 0 and then correctly applied the Net
Adjustment Formula to find that appellant had 13 percent permanent impairment of his right
leg.11 On November 7, 2012 Dr. Harris, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser, indicated that he agreed with the assessment of Dr. Brailsford-Gorman
that appellant had 13 percent permanent impairment of his right leg.
Appellant did not submit any other medical evidence containing an assessment of his
right leg impairment and OWCP properly denied his claim for additional schedule award
compensation.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

8

Id at 515-22.

9

Id. at 523-28.

10

See supra note 7.

11

See supra note 8.

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a 25 percent permanent impairment of his right leg, for which he received schedule
awards.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

